UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2437


KIMBERLY SIPES, as Administrator of the Estate of M.B.S.,

                Plaintiff - Appellee,

          v.

JOHNNY D. COOPER, individually and officially,

                Defendant – Appellant,

          and

MICHAEL FERRARO, individually and officially; CITY OF MORGANTON,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:12-cv-00269-MR-DLH)


Submitted:   July 31, 2014                  Decided:   August 21, 2014


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James P. Cooney, III, Scott D. MacLatchie, WOMBLE CARLYLE
SANDRIDGE & RICE, LLP, Charlotte, North Carolina, for Appellant.
Charles McB. Sasser, THE SASSER LAW FIRM, P.A., Charlotte, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              On the night of August 29, 2010, seventeen-year-old

Michael Blake Sipes was shot and killed on the front porch of

his     trailer     by    Morganton,        North    Carolina        Public     Safety

Department Officer Johnny D. Cooper, who was responding to a

noise     complaint.          Michael’s    mother,    Kimberly       Sipes,    as    the

administrator of Michael’s estate, filed a wrongful death action

against Cooper, Michael Ferraro, and the City of Morganton (“the

City”), asserting three state law claims and a claim pursuant to

42 U.S.C. § 1983 (2012).            Defendants moved for summary judgment

on    the    grounds     of    qualified       immunity     and   public      official

immunity.      The district court granted summary judgment in favor

of Ferraro, but denied it with respect to Cooper and the City of

Morganton.      Cooper appealed. *

              This court may exercise jurisdiction only over final

decisions, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders.            28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b);      Cohen   v.   Beneficial       Indus.    Loan    Corp.,    337   U.S.     541

(1949).      A final decision is one that “ends the litigation on

the merits and leaves nothing for the court to do but execute

the   judgment.”         Catlin    v.   United     States,    324    U.S.     229,   233

(1945).        Although        interlocutory       orders    generally        are    not

      *
          The City did not join in the appeal.



                                           3
appealable, an order denying a defendant’s claim of qualified

immunity is immediately appealable under the collateral order

doctrine “to the extent that it turns on an issue of law.”

Mitchell v. Forsyth, 472 U.S. 511, 530 (1985); Iko v. Shreve,

535 F.3d 225, 234 (4th Cir. 2008).                  However, a district court’s

determination that a genuine issue of material fact exists that

precludes summary judgment on qualified immunity grounds is not

immediately appealable.              Johnson v. Jones, 515 U.S. 304, 313-20

(1995); Culosi v. Bullock, 596 F.3d 195, 201 (4th Cir. 2010).

Thus,    this   court    has    “no       jurisdiction    over   a   claim   that   a

plaintiff has not presented enough evidence to prove that the

plaintiff’s version of the events actually occurred, but [the

court has] jurisdiction over a claim that there was no violation

of clearly established law accepting the facts as the district

court viewed them.”            Winfield v. Bass, 106 F.3d 525, 530 (4th

Cir. 1997) (en banc).

            Because the qualified immunity determination in this

matter    ultimately     turns       on   presently    unresolved    questions      of

fact rather than on an evaluation of the legal significance of

undisputed      facts,   we     do    not    possess     jurisdiction   over   this

appeal.    Therefore, we dismiss.                We dispense with oral argument

because the facts and legal contentions are adequately presented




                                             4
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              5